Hemphill, Ch. J.
The second ground, viz: the refusal of the Court to submit the cause to the jury, when the defendant demurred to evidence, was very properly abandoned in the argument. The right of a party to demur to the evidence offered by the adverse party, can scarcely be considered an open question in this State. (Vide Turner v. Sayre, 4 Tex. R. 28; Mitchell & Mitchell v. Wright, Id. 283.)
There was no joinder in demurrer by the plaintiff, at least none appears on the transcript. A correct practice requires that there should be joinder in demurrer. To this a party may be compelled where the evidence offered is in writing, for the facts which it proves are certain and cannot be varied; but where the evidence is by parol and of a loose and indeterminate character, and which may be urged with more or less effect to a jury, and especially where the evidence is circumstantial, and is meant to conduce to the proof of facts beyond the circumstances proved, a party is not obliged to join in demurrer and thus withdraw the case from the jury, unless the demurrant will admit every fact and conclusion which the evidence conduces to prove. The whole operation of conducting a demurrer to evidence, and of directing the admissions which the demurrant shall make, is under the control of the Court. (2 H. Black. 187; 11 Wheaton, 320, 321; 4 Yeates, 54; 2 Sergt. & Rawle, 186, 3 Id. 413-416.)
It is said that if a party joins in demurrer, neglecting to insist on these admissions, the Court will proceed and draw the same inferences from the evidence, which the jury might have drawn. (12 Wheaton, 383-389; 11 Id. 171, 179; 3 Johns. Cas. 159, 160; 3 Cranch, 219.)
Regarding this case, then, as if there had been joinder in demurrer, and every fact as proven which a jury could legally infer from the evidence, we will proceed to consider whether the facts are sufficient in law to entitle the plaintiff to judgment.
We are not informed by the record, of the grounds upon which the Court below gave judgment for the defendants. In *363the brief of appellant, the reason for the judgment is said to be that there was no direct evidence of the assent of the husband to the assumpsit of the wife. If he intended by this, that the wife cannot, without the assent of the husband, bind herself for necessaries furnished herself or children, or for expenses incurred for the benefit of her separate property, the position is not supported by law.
In these particulars, at least, the rights of the wife are not at the assent or mercy of the husband. Whatever may be the union of persons by marriage, there is no such union of estates, as that the rights of the wife are incorporated with and lost in those of the husband. The protestas maritalis does not reach the property of the wife, nor extinguish her individuality as having a distinct estate.
One of the incidents of property is the power of disposition, and if no statute intervened, the wife, as the owner, might contract in relation to her property, and sue and be sued on her claims and engagements. Such power would be as indispensable to her as to other owners, for the benefit and protection of her property. But the law here, instead of leaving the property to the control of its owner, the wife, has entrusted it to the management of the husband. • Without recurring to the cases and circumstances which may create an exception to this power, there is one distinctly marked by the statute, and that is the authority to the wife to contract debts and incur expenses for the support of herself and the benefit of her property. The power given to the wife precludes the idea or necessity of assent on the part of the husband. It may be a very just principle, that the husband should either assent expressly or by implication, when- his own property is to be affected; but the reason for such assent fails when the act of the wife is to affect not his but her separate property. There is no reason why such assent should be asked or required, when the act is necessary or proper for the benefit of the wife or her individual estate. In fact the necessity for the wife to assume her original power would arise most frequently *364from the faithlessness of the husband in the discharge of his trust. In this case the husband and wife were in a state of estrangement, and the necessity of acting for herself and employing some other agent to take charge of her property is manifest. The assent or dissent of the husband is not a material circumstance in the case, and cannot affect the plaintiff’s right to recover. If, however, the assent of the husband was placed by the Court below not on any general principle of its being necessary in all cases, but that in this case it must be proven because it had been alleged in the petition, then there is at least more plausibility in the position.
The common form of a count for work and labor, which was adopted in this case, is not appropriate in a case where the plaintiff seeks to recover on a liability against the separate estate of the wife. The facts ought to be set forth with such distinctness as to give the Court and jury some idea of the extent or character of the property, and of the particulars of the services rendered, so that if supported by proof the jury-might be able to form some reasonable estimate as to the propriety and necessity of the services or charges. The husband may be joined in the suit. This is authorized by the statute. (Art. 2423.) He is however but a nominal party, and should be introduced and treated as such, and he should not be charged as having made the contracts or incurred the liability sued on, where such charge is inconsistent with the facts. And when the suit is under the fourth Section of the Marital Right Act, (Article 2423,) it is brought on the contract of the wife; consequently the assent of the husband could not exist, or if it did it would be an immaterial fact in the case. It would-be different where the suit was brought, not against the wife under this Section, but on some contract of the husband made by him in his curatorial capacity as manager of the separate property of the wife. But where a suit is brought against husband and wife, charging them both with contracts which, if established against the wife, would raise a liability on her separate estate, it seems that the allegations against the husband *365may be treated as surplusage. He may be joined as a party, but his acts, one way or the other, cannot affect the result. The gist of the action is the liability or engagement made by the wife. If this be proven, the judgment prescribed by law must follow—a judgment which does not affect the husband but reaches only the separate property of the wife, or at most the common property, at the discretion of the plaintiff. All such portions of the petition as charge a contract by the husband being treated as surplusage, not requiring any proof, we are to inquire whether the facts in evidence are sufficient to raise a liability against the wife. The evidence shows that the husband could not have been acting with fidelity in the discharge of his trust; that his action, if any, must have been for his own benefit and adverse to that of the wife; that in this condition of things, plaintiff was employed, and at the hazard of his life, removed the property from one county to another; that he rendered services in the matters stated by the witnesses, for and on behalf of the wife and for the benefit of her separate estate, which were worth at least the sum charged by the plaintiff. In fact these services, so far as rendered in the removal of the property, were afterwards adopted by both parties—they having removed to the county, after the transfer of the property there by the plaintiff.
We believe the charge for services to be supported by the evidence, and that the judgment of the Court below is erroneous.
It is therefore ordered that the judgment be reversed, and such judgment rendered as should have been pronounced.
Reversed and re-formed.